Opinion filed March 14, 2019




                                     In The


        Eleventh Court of Appeals
                                  __________

                               No. 11-18-00264-CV
                                   __________

               IN THE INTEREST OF B.W.H., A CHILD

                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C47625


                     MEMORAND UM OPI NI ON
      This is an appeal from a final order in which the trial court terminated the
parental rights of B.W.H.’s mother and father. See TEX. FAM. CODE ANN. § 161.001
(West Supp. 2018). The father filed a notice of appeal. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous and without merit. The
brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08
(Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel
Op.] 1978). In light of a recent holding by the Texas Supreme Court, however, an
Anders motion to withdraw “may be premature” if filed in the court of appeals under
the circumstances presented in this case. See In re P.M., 520 S.W.3d 24, 27 (Tex.
2016). The court in P.M. stated that “appointed counsel’s obligations can be satisfied
by filing a petition for review that satisfies the standards for an Anders brief.” Id. at
27–28.
         Appellant’s counsel provided Appellant with a copy of the brief and the
motion to withdraw. Counsel also informed Appellant of his right to review the
record and file a pro se response to counsel’s brief. In compliance with Kelly v.
State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant
with a pro se motion for access to the appellate record. We conclude that Appellant’s
counsel has satisfied his duties under Anders, Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
frivolous. However, in light of P.M., we must deny the motion to withdraw that was
filed by the father’s court-appointed counsel. See P.M., 520 S.W.3d at 27.
         Accordingly, we deny the motion to withdraw as counsel, and we affirm the
trial court’s order of termination.


                                                                   PER CURIAM
March 14, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.


         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2